Exhibit 10.14


AMENDMENT
TO
DANAHER CORPORATION & SUBSIDIARIES
EXECUTIVE DEFERRED INCENTIVE PROGRAM
This is an Amendment to the Danaher Corporation & Subsidiaries Executive
Deferred Incentive Program, which was amended and restated effective January 1,
2019 (the "Plan"). Under Section 7.1 of the Plan, Danaher Corporation (the "Plan
Sponsor") has reserved unto itself the right to amend the Plan. Accordingly,
pursuant to Section 7.1, the Plan Sponsor hereby amends the Plan in the
following particulars to be effective January 1, 2020:


1.
Add a new Appendix D to read as follows:


APPENDIX D
TRANSFER OF LIABILITIES TO
ENVISTA EXECUTIVE DEFERRED INCENTIVE PROGRAM AS ESTABLISHED AS A SUB-PLAN UNDER
THE ENVISTA 2019 OMNIBUS INCENTIVE PLAN


At a future date, certain Employers, including Envista Holdings Corporation and
its subsidiaries (“Envista”), are intended to separate from the Danaher
Corporation controlled group. In anticipation of such event, the Plan
liabilities and benefits related to those Participants who are employed by
Envista (“Envista Participants”), including amounts not subject to Code Section
409A (i.e., amounts deferred and vested prior to January 1, 2005, and earnings
related thereto), will be transferred to the Envista Executive Deferred
Incentive Program as Established as a Sub-Plan Under the Envista 2019 Omnibus
Incentive Plan (“Envista EDIP”), effective as of January 1, 2020. After the
transfer of the Plan liabilities to the Envista EDIP on January 1, 2020, the
Plan Sponsor, the Plan, any directors, officers, or employees of the Plan
Sponsor, and any successors thereto, shall have no further obligation or
liability to any such individual with respect to any benefit, amount, or right
due under the Plan.


On and after the transfer of the Plan liabilities to the Envista EDIP on January
1, 2020, the Employers that are intended to separate from the Danaher
Corporation controlled group shall cease to participate in the Plan.


On and after the transfer of the Plan liabilities to the Envista EDIP on January
1, 2020, Envista Participants shall cease participation in the Plan, but shall
participate in the Envista EDIP in accordance with the terms therein; provided,
that any distribution election applicable to the Plan benefit of an Envista
Participant immediately before the transfer will continue to apply to the
liabilities and benefits transferred to the Envista EDIP, in accordance with the
terms therein.


2.
All other parts of the Plan not inconsistent herewith are hereby ratified and
confirmed.









